Citation Nr: 0025093	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran submitted a timely substantive appeal of 
the issue of entitlement to service connection for post-
traumatic osteoarthritis of the thoracic spine, hips, and 
ankles.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1963 to 
August 1966.

This matter arises from a March 1997 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The case previously was certified 
to the Board of Veterans' Appeals (Board) in September 1999.  
However, following preliminary review, the Board remanded the 
case to the RO for further action.  That was accomplished, 
and the case again was certified to the Board for final 
appellate consideration in August 2000.  

The Board notes further, that in response to the Board's 
remand, the veteran submitted a statement received in May 
2000.  While the veteran did not address the timeliness 
question in this decision, he did present argument on the 
underlying service connection issue as well as the issue of 
service connection for a left eye disorder.  As these 
statements may be considered a new claim, the matter is 
referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  The RO denied the veteran service connection for 
post-traumatic osteoarthritis of the thoracic spine, hips, 
and ankles by rating decision dated in March 1997; the 
veteran was notified of that determination and of his 
appellate rights by letter dated April 2, 1997. 

2.  The veteran submitted a notice of disagreement with the 
foregoing denial in July 1997, and in response, the RO issued 
him a statement of the case in January 1998.  

3.  The veteran's substantive appeal was not received until 
June 10, 1999.  


CONCLUSION OF LAW

The veteran's appeal pertaining to a claim for service 
connection for post-traumatic osteoarthritis of the thoracic 
spine, hips, and ankles was not timely filed.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions in a matter which, under Section 511(a) of this 
title are subject to a decision by the Secretary, shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991 and Supp. 2000).  Appellate 
review will be initiated by a notice of disagreement, and 
completed by a [timely] substantive appeal after the 
statement of the case is furnished as prescribed.  See 
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive 
appeal must be filed within 60 days from the date that the 
[RO] mails the statement of the case to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever is later.  See 38 C.F.R. § 20.302(b).  In 
this regard, an extension of the 60-day period for filing a 
substantive appeal may be granted for good cause.  See 
38 C.F.R. § 20.303.  

The veteran was first notified that service connection had 
been denied for post-traumatic osteoarthritis of the thoracic 
spine, hips, and ankles by letter dated April 2, 1997.  He 
was informed of his appellate rights at that time.  He 
submitted a timely notice of disagreement in July of that 
year, and the RO then issued him a statement of the case in 
January 1998.  However, the veteran's substantive appeal was 
not received by the RO until June 10, 1999.  The latter date 
is both more than 60 days following the date that the veteran 
was furnished a statement of the case and beyond the 
remainder of the one-year period that began on April 2, 1997, 
with the mailing of notification of the initial denial by the 
RO.  Thus, the appellant's substantive appeal with regard to 
the denial of service connection for post-traumatic 
osteoarthritis of the thoracic spine, hips, and ankles was 
not timely received, and the Board currently is without 
appellate jurisdiction to consider the issue.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101(a).  
Parenthetically, the Board notes that the veteran's 
substantive appeal also was not received within the 
applicable timeframe specified in 38 C.F.R. § 20.303.  The 
appellant did not request an extension for filing his 
substantive appeal during the appeal period, and does not 
allege otherwise.


ORDER

Because the Board lacks jurisdiction, the claim of 
entitlement to service connection for post-traumatic 
osteoarthritis of the thoracic spine, hips, and ankles is 
dismissed.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

